DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 6, 13, 18 of U.S. Patent No. 11114364 in view of Sikka et al. (US 2019/0295952 A1), respectively,. 
Regarding claim 1, claim 1 of US 11114364 teaches all limitations of claim 1 except the third semiconductor structure and that the thermal interface material layer is also between the third semiconductor structure and the heat sink.
Sikka teaches a semiconductor package with three semiconductor structures and a thermal interface material layer extends between the heat sink and all three semiconductor structures (see Fig. 1 of Sikka).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a third semiconductor structure as disclosed by Sikka in order to provide more capability and/or function to the semiconductor package. 
Claims 2, 4, 8 reads on claim 1 of US 11114364 in view of Sikka.
Claim 3 reads on claim 3 of US 11114364 in view of Sikka.
Claim 5 reads on claim 8 of US 11114364 in view of Sikka.
Claim 6 reads on claim 6 of US 11114364 in view of Sikka.
Claim 7 reads on claim 13 of US 11114364 in view of Sikka.
Regarding claim 12, claim 1 of US 11114364 teaches all limitations of claim 1 except the third semiconductor structure and that the thermal interface material layer is also between the third semiconductor structure and the heat sink.
Sikka teaches a semiconductor package with three semiconductor structures and a thermal interface material layer extends between the heat sink and all three semiconductor structures (see Fig. 1 of Sikka).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a third semiconductor structure as disclosed by Sikka in order to provide more capability and/or function to the semiconductor package. 
Claims 13, reads on claim 1 of US 11114364 in view of Sikka.
Claim 14 reads on claim 8 of US 11114364 in view of Sikka.
Claim 15 reads on claim 13 of US 11114364 in view of Sikka.

Regarding claim 16, claim 18 of US 11114364 teaches all limitations of claim 16 except the third semiconductor structure and that the thermal interface material layer is also between the third semiconductor structure and the heat sink.
Sikka teaches a semiconductor package with three semiconductor structures and a thermal interface material layer extends between the heat sink and all three semiconductor structures (see Fig. 1 of Sikka).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a third semiconductor structure as disclosed by Sikka in order to provide more capability and/or function to the semiconductor package. 
Claims 17, 20 reads on claim 18 of US 11114364. in view of Sikka
Claim 19 is implicit on claim 18 of US 11114364 in view of Sikka.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the fourth portion has a second thickness being greater than the first thickness and changing along position” in the last two lines.  It is unclear what “changing along position” means.  For the purpose of examination, it is interpreted that the second thickness changes with positions between the first and second semiconductor structures.
Claim 11 recites “the semiconductor package of claim 8, wherein the first, third, fourth and fifth semiconductor structures each have a same chip of a same function”.  Claim 8 does not define a fourth and fifth semiconductor structures while claim 10 does.  It is unclear whether claim 11 depends on claim 8 or claim 10.  For the purpose of examination, it is interpreted to be dependent on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sikka et al. (US 2019/0295952 A1).
Regarding claim 1, Sikka teaches a semiconductor package (10 in Fig. 1 of Sikka), comprising:
a package substrate (12);
an interposer substrate (bridge 26) on the package substrate;
a first semiconductor structure (right chip 33), a second semiconductor structure (middle chip 33) and a third semiconductor structure (left chip 33) that are disposed side by side on the interposer substrate (the claim language does not specify that all three semiconductor structure must be connected or in contact with the interposer substrate, so the phrase “on the interposer substrate” can be interpreted simply as “above”, or in some position above the level of the interposer substrate);
a heat sink (lid 28) covering the first semiconductor structure, the second semiconductor structure, the third semiconductor structure, the interposer substrate and the package substrate; and
a thermal interface material layer (34) between the first semiconductor structure and the heat sink, between the second semiconductor structure and the heat sink, and between the third semiconductor structure and the heat sink,
wherein the thermal interface material layer has a continuously flat top surface (interface of TIM 34 with the lid 28),
wherein the thermal interface material layer comprises a first portion (portion of TIM 34 between right chip 33 and lid 28) between the first semiconductor structure and the heat sink, a second portion (portion of TIM 34 between middle chip 33 and lid 28) between the second semiconductor structure and the heat sink, and a third portion (portion of TIM 34 between left chip 33 and lid 28) between the third semiconductor structure and the heat sink, the first to third portions having a first thickness (as shown in Fig. 1, these portions have essentially the same thickness which is the separation between the top of the chips 33 and the bottom surface of the lid 28),
wherein the thermal interface material layer further comprises a fourth portion (portion of the TIM 34 starting from an edge region above the left sidewall of the right chip 33, down the left sidewall of right chip 33, and up the right sidewall of middle chip 33, to an edge region above the right sidewall of the middle chip 33) between the first semiconductor structure and the second semiconductor structure, and
wherein the fourth portion has a second thickness being greater than the first thickness (as shown in Fig. 1 of Sikka, the thickness of the TIM 34 between the right and middle chips 33 is greater than the thickness of the TIM 34 above the top surface of the chips 33) and changing along position (as shown in Fig. 1, the fourth portion goes from an edge region above the left sidewall of the right chip 33, down the left sidewall of right chip 33, and up the right sidewall of middle chip 33, to an edge region above the right sidewall of the middle chip 33 so the second thickness of this portion changes as it goes from one chip to another chip).
Regarding claim 2, Sikka teaches all the limitations of the semiconductor package of claim 1, and also teaches wherein a bottom surface of the fourth portion has a step difference (this step corresponds to the corners of the chips 33).
Regarding claim 3, Sikka teaches all the limitations of the semiconductor package of claim 1, and also teaches wherein
the first semiconductor structure includes a first sidewall (left sidewall of right chip 33 in Fig. 1 of Sikka) and a second sidewall (right sidewall of right chip 33) opposite to the first sidewall, the first sidewall being closer to the second semiconductor structure than the second sidewall (as shown in Fig. 1 of Sikka),
the thermal interface material layer further comprises a fifth portion (portion of TIM 34 to the right of the right sidewall of chip 33) that protrudes beyond the second sidewall of the first semiconductor structure, and
a first distance from a top surface of the interposer substrate to a lowest point of a bottom surface of the fourth portion is less than a second distance from the top surface of the interposer substrate to a lowest point of a bottom surface of the fifth portion (as shown in Fig. 1 of Sikka, the TIM 34 reaches further down between the chips than at the right of the right chip 33).
Regarding claim 4, Sikka teaches all the limitations of the semiconductor package of claim 3, and also teaches wherein a third distance (distance from top of bridge 26 to top of right chip 33) from a top surface of the interposer substrate to a lowest point of the first portion is greater than the second distance (as shown in Fig. 1 of Sikka).
Regarding claim 8, Sikka teaches all the limitations of the semiconductor package of claim 1, and also teaches wherein
the thermal interface material layer further comprises a fifth portion (as shown in Fig. 1 of Sikka, this is the portion of the TIM 34 starting from an edge region above the left sidewall of the middle chip 33, down the left sidewall of middle chip 33, and up the right sidewall of left chip 33, to an edge region above the right sidewall of the left chip 33) between the second semiconductor structure and the third semiconductor structure, and
a bottom surface of the fifth portion has a step difference (this step corresponds to the corners of the chips 33).

Regarding claim 12, Sikka teaches a semiconductor package (10 in Fig. 1 of Sikka), comprising:
a package substrate (12);
an interposer substrate (bridge 26) on the package substrate;
a first semiconductor structure (right chip 33), a second semiconductor structure (middle chip 33) and a third semiconductor structure (left chip 33) that are disposed side by side on the interposer substrate;
a heat sink (lid 28) covering the first semiconductor structure, the second semiconductor structure, the third semiconductor structure, the interposer substrate and the package substrate; and
a thermal interface material layer (34) between the first semiconductor structure and the heat sink, between the second semiconductor structure and the heat sink, and between the third semiconductor structure and the heat sink,
wherein the thermal interface material layer has a continuously flat top surface (interface of TIM 34 with the lid 28),
wherein the thermal interface material layer comprises a first portion (portion of TIM 34 between right chip 33 and lid 28) between the first semiconductor structure and the heat sink, a second portion (portion of TIM 34 between middle chip 33 and lid 28) between the second semiconductor structure and the heat sink, and a third portion (portion of TIM 34 between left chip 33 and lid 28) between the third semiconductor structure and the heat sink, the first to third portions having a same thickness (as shown in Fig. 1, these portions have essentially the same thickness which is the separation between the top of the chips 33 and the bottom surface of the lid 28),
wherein the thermal interface material layer further comprises a fourth portion (portion of the TIM 34 starting from an edge region above the left sidewall of the right chip 33, down the left sidewall of right chip 33, and up the right sidewall of middle chip 33, to an edge region above the right sidewall of the middle chip 33) between the first semiconductor structure and the second semiconductor structure and a fifth portion (portion of the TIM 34 starting from an edge region above the left sidewall of the middle chip 33, down the left sidewall of middle chip 33, and up the right sidewall of left chip 33, to an edge region above the right sidewall of the left chip 33) between the second semiconductor structure and the third semiconductor structure,
wherein the first semiconductor structure includes a first sidewall (left sidewall of the right chip 33) and a second sidewall (right sidewall of the right chip 33) opposite to the first sidewall, the first sidewall being closer to the second semiconductor structure than the second sidewall (see Fig. 1 of Sikka),
wherein the thermal interface material layer further comprises a sixth portion (portion of TIM 34 to the right of the right sidewall of the right chip 33) that protrudes beyond the second sidewall of the first semiconductor structure,
wherein a first distance from a top surface (top surface of bridge 26 is about the same level as top surface of substrate 12) of the interposer substrate to a lowest point of a bottom surface of the fourth portion or the fifth portion is less than a second distance from the top surface of the interposer substrate to a lowest point of a bottom surface of the sixth portion (as shown in Fig. 1 of Sikka, the TIM 34 reaches further down between the chips than at the right of the right chip 33), and
wherein a third distance from the top surface of the interposer substrate to a lowest point of the first portion is greater than the second distance (as shown in Fig. 1 of Sikka, the TIM 34 on the right sidewall of the right chip 33 has a bottom reaching down lower than the top surface of the chips 33).
Regarding claim 13, Sikka teaches all the limitations of the semiconductor package of claim 12, wherein the bottom surface of the fourth portion has a step difference (this step corresponds to the corners of the chips 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka as applied to claim 3 above, and further in view of Davis et al. (US 2016/0225742 A1).
Regarding claim 5, Sikka teaches all the limitations of the semiconductor package of claim 3, and further comprising:
a first under-fill layer (39 in Fig. 1 of Sikka) between the interposer substrate and the first semiconductor structure,
wherein the first under-fill layer includes a first under-fill protrusion (portion of 39 beyond the left sidewall of right chip 33) that protrudes beyond the first sidewall,
wherein the fourth portion protrudes downwardly to be lower than a top surface of the first semiconductor structure (as defined in claim 1 above, and shown in Fig. 1 of Sikka).
But Sikka does not teach wherein the fourth portion is spaced apart from the first under-fill layer to provide an air gap between the first semiconductor structure and the second semiconductor structure.
Davis teaches a method of applying underfill in a package structure (Figs. 9 & 11 of Davis) with multiple chips (12, 14) disposed on a substrate (10).  Each chip has its own an underfill layer (16) separated from the underfill layer of other chips.  The underfill layer is applied about the perimeter of the dies and capillary action draws the underfill under the dies (see [0044] of Davis).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the underlayer of Sikka as described in Davis in order to prevent damage to individual interconnects due to thermal expansion mismatches between the dies and the interposer substrate (see [0031] of Davis). Furthermore, different chips may have different thermal expansion coefficient, so separating underlayer would reduce stress/strain due to thermal expansion/compression of the different chips. 
As incorporated, the fourth portion of the TIM of Sikka is spaced apart from the under-fill layer and provides an air gap between the first semiconductor structure and the second semiconductor structure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka in view of Davis as applied to claim 5 above, and further in view of Romig (US 2009/0127700 A1).
Regarding claim 6, Sikka in view of Davis teaches all the limitations of the semiconductor package of claim 5, but does not teach wherein a third distance from the top surface of the interposer substrate to a highest point of an upper surface of the first under-fill protrusion is equal to or less than about 50% of a fourth distance from the top surface of the interposer substrate to the top surface of the first semiconductor structure.
Romig teaches a package (100 in Fig. 1 of Romig) where the solder bumps (122 in Fig. 1) and the contact pads on the substrate has height that is less than the thickness of the die (120; as seen in Fig. 1).  The underfill layer (124) extends up to a level at the bottom of the die.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the solder bumps and contact pads of Sikka as according to Romig in order to reduce the size of the total package.  As incorporated, since the thickness of the underfill layer would be less than the thickness of the substrate, the height of the underfill layer would be less than 50% of the height of the top surface of the first semiconductor structure (as measured from the top surface of the first substrate).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka as applied to claim 1 above, and further in view of Edwards et al. (US 6444496 B1).
Regarding claim 9, Sikka teaches the semiconductor package of claim 1, and also teaches wherein 
the third semiconductor structure includes a first sidewall (right sidewall of left chip 33 in Fig. 1 of Sikka) and a second sidewall (left sidewall of left chip 33) opposite to the first sidewall, the first sidewall being closer to the second semiconductor structure than the second sidewall (as shown in Fig. 1 of Sikka),
the thermal interface material layer further comprises a fifth portion (portion of TIM 34 extends to the left of the left sidewall of left chip 33) that protrudes beyond the second sidewall of the first semiconductor structure. 
But Sikka does not teach that a first distance from a top surface of the interposer substrate to a lowest point of a bottom surface of the fourth portion is less than a second distance from the top surface of the interposer substrate to a lowest point of a bottom surface of the fifth portion.
Edwards discloses a method of forming thermal interface material (12 in Fig. 4 of Edwards) between a chip (30) and heat sink (40).  The TIM is preformed and is subcooled when they are placed on the lid.  The preform is then allowed to warm and soften before the chip and lid are pressed together (see column 7 lines 5-30 of Edwards).  A bulge (13) appears on one side of the chip as the chip is pressed against the lid (column 7 line 7-9 of Edwards).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the TIM as according to Edwards in order to enhance reliability of the device.
As incorporated, Edward discloses that under pressure a bulge (13 in Fig. 4 of Edwards) appears instead of the load or pressure being transmitted to the adjacent features (column 6 lines 40-45 of Edwards).  In other words, in the situation where two chips are adjacent to each other, such as the situation in Fig. 1 of Sikka, due to the presence of another chip (the adjacent feature), the pressure forces the paste to form the bulge 13.  Such bulge is the fourth portion of the Sikka’s package.  On other hand, the pressure on the end where there is no other adjacent feature can be relieved by pushing the TIM laterally outward.  So, it follows that the lowest point of the bottom surface of the fourth portion is lower than the lowest point of a bottom surface of the fifth portion.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sikka as applied to claim 1 above, and further in view of Kim (US 2016/0218081 A1).
Regarding claim 10, Sikka teaches all the limitations of the semiconductor package of claim 1, but does not teach wherein the second semiconductor structure has a left-front corner, a left-back corner, a right- back corner and a right-front corner in a clockwise direction in plan view, the first semiconductor structure is close to the left-back corner and the third semiconductor structure is close to the right-back corner, and the semiconductor package further comprises a fourth semiconductor structure close to the left-front corner and a fifth semiconductor structure close to the right-front corner.
Kim teaches a package structure (12 in Fig. 3 of Kim) where a central chip (100R) is surrounded by four of the same second semiconductor chips (200R) on the same interposer substrate (300R).  The second semiconductor chips are located near the four corners of the central chips (see [0064] of Kim).  The central chip can be a microprocessor while the four second semiconductor chips are of the same chips of the same functions and same size such as memory chips (as described in [0046] of Kim).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kim’s SIP structure in order to increase processing power in a smaller package (see [0005] of Kim).
Regarding claim 11, Sikka in view of Kim teaches all the limitations of the semiconductor package of claim 8, and also teaches wherein the first, third, fourth and fifth semiconductor structures each have a same chip of a same function (as combined in claim 10 above).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka as applied to claim 12 above, and further in view of Davis.
Regarding claim 14, Sikka teaches all the limitations of the semiconductor package of claim 12, and further comprising:
a first under-fill layer (39 in Fig. 1 of Sikka) between the interposer substrate and the first semiconductor structure,
wherein the first under-fill layer includes a first under-fill protrusion (portion of 39 beyond the left sidewall of right chip 33) that protrudes beyond the first sidewall,
wherein the fourth portion protruding downwardly to be lower than a top surface of the first semiconductor structure (as defined in claim 1 above, and shown in Fig. 1 of Sikka).
But Sikka does not teach wherein the fourth portion is spaced apart from the first under-fill layer to provide an air gap between the first semiconductor structure and the second semiconductor structure.
Davis teaches a method of applying underfill in a package structure (Figs. 9 & 11 of Davis) with multiple chips (12, 14) disposed on a substrate (10).  Each chip has its own an underfill layer (16) separated from the underfill layer of other chips.  The underfill layer is applied about the perimeter of the dies and capillary action draws the underfill under the dies (see [0044] of Davis).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the underlayer of Sikka as described in Davis in order to prevent damage to individual interconnects due to thermal expansion mismatches between the dies and the interposer substrate (see [0031] of Davis). Furthermore, different chips may have different thermal expansion coefficient, so separating underlayer would reduce stress/strain due to thermal expansion/compression of the different chips. 
As incorporated, the fourth portion of the TIM of Sikka is spaced apart from the under-fill layer and provides an air gap between the first semiconductor structure and the second semiconductor structure.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record does not disclose or fairly suggest a semiconductor package with “a thermal interface material layer between the first semiconductor structure and the heat sink, between the second semiconductor structure and the heat sink, and between the third semiconductor structure and the heat sink” (claim 1) and “wherein the thermal interface material layer further comprises a fourth portion between the first semiconductor structure and the second semiconductor structure” (claim 1) that satisfies “wherein a cross-section of the fourth portion has a profile having an inflection point at a lower surface thereof, and the inflection point is closer to the first semiconductor structure than the second semiconductor structure” along with other limitations of the claim 1.
Regarding claim 15, the prior art of record does not disclose or fairly suggest a semiconductor package with “a thermal interface material layer between the first semiconductor structure and the heat sink, between the second semiconductor structure and the heat sink, and between the third semiconductor structure and the heat sink” (claim 12) and “wherein the thermal interface material layer further comprises a fourth portion between the first semiconductor structure” (claim 12) that satisfies “wherein a cross-section of the fourth portion has a profile having an inflection point at a lower surface thereof, and the inflection point is closer to the first semiconductor structure than the second semiconductor structure” along with other limitations of claim 12.
Regarding claim 16, the prior art of record does not disclose or fairly suggest a semiconductor package with “a thermal interface material layer between the first semiconductor structure and the heat sink, between the second semiconductor structure and the heat sink, and between the third semiconductor structure and the heat sink” and “wherein the thermal interface material layer further comprises a fourth portion between the first semiconductor structure and the second semiconductor structure, wherein a cross-section of the fourth portion has a profile having an inflection point at a lower surface thereof, and wherein the inflection point is closer to the first semiconductor structure than the second semiconductor structure” along with other limitations of the claim.
The closest prior art of record Sikka et al. (US 2019/0295952 A1), Chung (US 6496373 B1), Romig (US 2009/0127700 A1) and Strader et al. (US 2014/0368992 A1), Edwards et al. (US 6444496 B1).
Sikka teaches a semiconductor package (Figs. 3-4 of Sikka) which includes two dies (222/322) on a substrate.  A lid for conducting heat is attached to the top surface of the dies by a thermal interface material layer (314) which protrudes out of the sidewalls of the dies (see Fig. 4 of Sikka).  Chung and Romig teach similar semiconductor package (Fig. 3 of Chung, and Fig. 7E of Romig) where a heat sink (20 in Chung, 130 in Romig) is attached to the dies by a thermal interface material; the thermal interface material protrudes from the sidewalls of the dies.  Edwards and Strader teach a semiconductor package where the thermal interface material protrudes out from sidewalls of the dies and flow downward to the interposer substrate (see Fig. 4 of Edwards and Fig. 1 of Strader). None of these references show a step difference or an inflection point in the segment of thermal interface material layer.  None of these references shows a portion of the thermal interface material between two dies extending downward toward the substrate and having the closest point to the substrate either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822